          Case 1:18-cv-00932-RBW Document 17 Filed 02/11/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


JUDICIAL WATCH, INC.,                              )
                                                   )   Case No. 18-cv-00932
        Plaintiff,                                 )
                                                   )   Judge Reggie B. Walton
        v.                                         )
                                                   )
UNITED STATES DEPARTMENT OF                        )
JUSTICE,                                           )
                                                   )
        Defendant.                                 )

                                   JOINT STATUS REPORT

        Pursuant to the Court’s January 24, 2019 Minute Order, Plaintiff Judicial Watch, Inc. and

Defendant United States Department of Justice, through their undersigned counsel, submit this

joint status report.

        The parties have conferred and agree that the case should proceed on the following

schedule:

February 22, 2019      Defendant shall file a motion for summary judgment

March 22, 2019         Plaintiff shall file a cross-motion for summary judgment and opposition to
                       Defendant’s motion for summary judgment

April 19, 2019         Defendant shall file a reply in support of its motion

May 3, 2019            Plaintiff shall file a reply in support of its cross-motion



Dated: February 11, 2019                         Respectfully submitted,

/s/ Michael Bekesha                              JOSEPH H. HUNT
Michael Bekesha                                  Assistant Attorney General
D.C. Bar No. 995749
JUDICIAL WATCH, INC.                             ELIZABETH J. SHAPIRO
425 Third Street SW, Suite 800                   Deputy Branch Director
Washington, DC 20024
         Case 1:18-cv-00932-RBW Document 17 Filed 02/11/19 Page 2 of 2



Phone: (202) 646-5172                 /s/ Gary D. Feldon
                                      Gary D. Feldon
Counsel for Plaintiff                 (D.C. Bar No. 987142)
                                      Trial Attorney
                                      United States Department of Justice
                                      Civil Division, Federal Programs Branch
                                      1100 L St., NW, Room 11104
                                      Washington, DC 20005
                                      Tel: (202) 514-4686
                                      Fax: (202) 616-8460
                                      E-mail: Gary.D.Feldon@usdoj.gov

                                      Counsel for Defendant




                                          2
